In the United States Court of Federal Claims
                                   No. 18-1125C
                          (Filed under seal July 31, 2022)
                            (Reissued August 9, 2022)†

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
VELOCITY TRAINING, LLC,           *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant,       *
                                  *
      and                         *
                                  *
AIR CENTER HELICOPTERS,           *
INC.,                             *
                                  *
           Defendant–Intervenor. *
                                  *
                                  *
* * * * * * * * * * * * * * * * * *

      Ira E. Hoffman, Butzel Long, of Washington, D.C., for plaintiff.

       Richard P. Schroeder, Trial Attorney, Commercial Litigation Branch, Civil
Division, Department of Justice, of Washington, D.C., for defendant.

      Sharon L. Larkin, The Larkin Law Group, LLP, of Washington, D.C., for
defendant-intervenor Air Center Helicopters, Inc.

                                     ORDER

WOLSKI, Senior Judge.


† This order was initially filed under seal so that the parties could request
redactions. None having done so, the order is now reissued for publication with
some minor, non-substantive corrections.
       The question posed by this post-award bid protest is whether an offeror had
standing to challenge procurement decisions, when a subcontractor it proposed to
perform an important portion of the solicited work had withdrawn from
participation in its proposal following the deadline for submitting final proposal
revisions. Under the peculiar circumstances of this case, the Court concludes the
answer is no, and thus the government’s motion to dismiss the case for lack of
subject-matter jurisdiction under Rule 12(b)(1) of the Rules of the United States
Court of Federal Claims (RCFC), ECF No. 23, is GRANTED.

       Plaintiff Velocity Training, LLC (Velocity) was the initial awardee of a
General Services Administration (GSA) small business set-aside contract to provide
the U.S. Air Force with rotary-wing aircraft support for training purposes. Compl.
¶¶ 8–11, 29; see Ex. I to Compl. at 3. Defendant-Intervenor Air Center Helicopters,
Inc. (Air Center) filed a protest of the award with the Government Accountability
Office (GAO) and submitted a size protest to the Contracting Officer, which was
submitted to the relevant Area Office of the U.S. Small Business Administration
(SBA). Compl. ¶30; see Ex. C to Compl. at 4, ECF No. 1-2 at 15. The following
business day, performance of the Velocity contract was suspended by GSA,
presumably due to 31 U.S.C. § 3553(d)(3)(A)(ii), the Competition in Contracting Act
(CICA) stay. See Compl. ¶¶ 2(d), 31. The next day, GSA informed the GAO that it
had decided to take corrective action, to reevaluate Velocity’s proposal and
potentially make a new award. Id. ¶¶ 2(e), 31; Ex. O to Compl. at 1. As a
consequence, the GAO protest was dismissed as academic. Id. ¶¶ 2(f), 32.

       As part of the corrective action, GSA reopened discussions with offerors,
requesting responses to discussion points that would constitute final proposal
revisions. Compl. ¶¶ 33–34; see Ex. P to Compl. at 1–3. Velocity was asked to
update a chart displaying the relative contributions of its teaming partners to
depict the dollar values of the contributions and to incorporate the activities of a
large business, AAR Airlift Group, Inc. (AAR). Ex. P to Compl. at 1–2. This large
business had been added to the Velocity proposal during previous discussions, see
Exs. M & N to Compl., in response to GSA’s assessment of a deficiency due to the
lack of Commercial Airlift Review Board (CARB) certification documentation, Ex. A
to Compl. at 1–2; Compl. ¶¶ 27–28. This certification was at that time possessed by
AAR. See Ex. N to Compl. at 1–2, 8–10. In addition to updating the chart, in the
second round of discussions Velocity was also asked if any other members of its
team possessed the relevant CARB certification; was informed of a significant
weakness in its past experience; was asked if any of its team had been registered
and performed services under a particular North American Industry Classification
System (NAICS) code; and was offered the chance to revise its price proposal. Ex. P
at 2–3.

     Due to a miscommunication within the business, Velocity failed to timely
submit its final proposal revision, and the document was not considered by GSA.

                                        -2-
Compl. ¶ 36 & n.4; Ex. 1 to Pl.’s Resp., ECF No. 35-1 at 6; Ex. 5 to id., ECF No. 35-5
at 2. That document did confirm, however, that only AAR among the proposal’s
team members had the relevant CARB certification. Ex. Q to Compl. at 2.1 Within
a month after it missed the final proposal revision deadline, Velocity was notified by
the SBA Area Office that Air Center had protested plaintiff ’s status as a small
business under the “Ostensible Subcontractor rule,” 13 C.F.R. § 121.103(h)(4)
(2018), due to the large business AAR allegedly having been proposed to perform
“the primary and vital requirements of the contract.” Ex. R to Compl. at 1; Compl.
¶ 36.

       The following month, in an email response to a request for additional
information that Velocity sent to the SBA (and copied GSA), Velocity asked that the
size protest be dismissed as moot because “AAR rescinded its offer to subcontract
with” Velocity. Ex. B to Compl. at 1–2. As a replacement for AAR, Velocity
apparently recruited a small business, Hillsboro Aviation, Inc. (Hillsboro), which
possessed the applicable CARB certification. Id. Velocity posited that “if GSA were
to either reinstate the award to [Velocity] or invite revised proposals, then [Velocity]
would substitute Hillsboro for AAR, and the issue of any potential ‘ostensible
subcontractor’ would be moot.” Id. at 2. Instead of dismissing the size protest, the
Area Office found that Velocity was not a small business under the awarded
contract due to its reliance on AAR for the CARB certification, triggering the
Ostensible Subcontractor rule. Ex. C to Compl. at 6–10; Compl. ¶ 38. Three days
later, GSA issued a termination for convenience notice for the Velocity contract,
with no reason given other than the termination was “in the Government’s best
interest.” Compl. ¶ 40; Ex. D to id.

       Velocity timely appealed the size determination to the SBA’s Office of
Hearing and Appeals (OHA), Ex. E to Compl. at 1–12, arguing that the Area Office
erred in its understanding of the certification requirements, id., and noting in
passing that it contended before the Area Office that the matter was moot following
the withdrawal of AAR from the proposal, id. at 7. Eight weeks later, OHA issued
an order dismissing Velocity’s appeal, on the ground that the cancellation of
Velocity’s award meant its “proposal is no longer an issue and no live case or
controversy exists,” because the “ostensible subcontractor rule is a contract-specific
issue.” Ex. F to Compl. at 2. Somewhat confusingly, the order seemed to use the
term “procurement” as a synonym for “contract,” as it explained that the type of size

1 When considering an RCFC 12(b) motion to dismiss a case, the Court must
assume all factual allegations are true and construe them reasonably in the
plaintiff ’s favor, Henke v. United States, 60 F.3d 795, 797 (Fed. Cir. 1995), unless
they are disputed jurisdictional facts---as the plaintiff bears the burden of
establishing subject-matter jurisdiction by a preponderance of the evidence, see
Thomson v. Gaskill, 315 U.S. 442, 446 (1942); Reynolds v. Army & Air Force Exch.
Serv., 846 F.2d 746, 748 (Fed. Cir. 1988).
                                          -3-
determination in question “is rendered moot by cancellation or termination of the
underlying procurement,” and that Velocity’s “proposal became irrelevant” once “the
[Contracting Officer] terminated for convenience the instant procurement.” Id. at
2–3; Compl. ¶ 42. Velocity took this to mean the solicitation was cancelled,
emailing the GSA contracting officer (CO) the next day to inform the agency
plaintiff was “ready, willing and able to perform the requirements for the Rotary
Wing contract,” and asking to be included in communications with prospective
offerors. Ex. G to Compl.; see Compl. ¶ 43. But the context---including the
references to the proposal, the award, and termination for convenience---as well as
the reliance upon an earlier order in which it was clear that the appeal was found
moot due to the cancellation of a contract although the agency had neither cancelled
nor revised the solicitation, see HRCI-MPSC PASS, LLC, SBA No. SIZ-5500, 2013
WL 6389271, at *1–2 (Sept. 18, 2013), indicate that OHA did not mistakenly believe
the solicitation was cancelled.

        In any event, the CO responded a few days later, informing Velocity that the
“solicitation and procurement were never cancelled” and that an award would be
based on timely final proposal revisions and the SBA size determination. Ex. G to
Compl. She also revealed that the termination of Velocity’s award was based on the
SBA’s size determination. Id.; Compl. ¶ 44. A few weeks later, Velocity received
the post award notice informing it that Air Center had been awarded the contract,
and explaining that the SBA size determination concerning the Velocity proposal
(which was not timely revised during the second round of discussions) rendered
plaintiff “not eligible for award consideration.” Ex. H to Compl. After Velocity
requested a debriefing, Compl. ¶ 45, GSA supplied debriefing points, which included
the statement that OHA’s dismissal of Velocity’s SBA appeal kept the Area Office
size determination in effect, precluding consideration of plaintiff for the award. Ex.
S to Compl. at 2. In a follow-up question, Velocity asked why its email notice that it
recruited a small business to replace AAR was not considered “a late modification of
an otherwise successful offer” under 48 C.F.R. § 52.212-1(f)(2)(ii), and was told that
it was not otherwise successful due to the SBA size determination. Ex. T to Compl.
at 2.

        A little more than a month later, Velocity filed its post-award bid protest,
challenging as arbitrary the SBA OHA dismissal of its appeal, the GSA cancellation
of its contract, the SBA Area Office’s size determination, and the resulting award to
Air Center. Compl. ¶¶ 56–58, 63–65. Velocity traces its problems back to what it
terms were “misleading” initial discussions, as under its interpretation the
solicitation did not require CARB certification to be included with proposals, and
GSA’s interpretation to the contrary induced it to add AAR as a team member
because the large business had the relevant certification. Compl. ¶¶ 20, 27–28, 55–
56, 61–62. Regardless of the appropriateness of the “misleading” label placed on
these discussions, Velocity’s allegation boils down to the claim that it was put on
notice that GSA misinterpreted the solicitation to its competitive disadvantage---but

                                         -4-
rather than formally protest this decision with the agency, it revised its proposal to
accommodate the misinterpretation. Such acquiescence does not ripen a challenge,
but instead waives it under Blue & Gold Fleet, L.P. v. United States, 492 F.3d 1308,
1313–15 (Fed. Cir. 2007). The Court holds that this waiver rule, designed by the
Federal Circuit to require that challenges to patent errors in solicitation terms be
preserved by the lodging of a formal objection prior to the proposal deadline, see
Harmonia Holdings Grp., LLC v. United States, 20 F.4th 759, 766–67 (Fed. Cir.
2021), applies in these circumstances. When an offeror is informed during
discussions that it was assessed a deficiency based on what it believes is a
misinterpretation of solicitation terms, this patent disagreement requires the
offeror to raise its objection in the form of a formal protest with the agency or this
court before the submission of its final proposal revision. See QTC Med. Servs., Inc.
v. United States, 132 Fed. Cl. 610, 622 (2017) (applying Blue & Gold waive rule to
challenge to discussions). When presented with such an alleged error, an offeror
cannot “wait and see whether it would receive an award of the contract,” COMINT
Sys. Corp. v. United States, 700 F.3d 1377, 1383 (Fed. Cir. 2012), but must act to
preserve its objections in a timely manner.2

        Similarly, to the extent the corrective action taken by GSA contributed to
Velocity’s loss of the contract award, by requiring proposal revisions and a new
award, any challenge to that aspect of the process was waived when Velocity failed
to protest prior to the proposal revision deadline. It is well-established that a
challenge to a procurement decision ripens when the decision forces an awardee or
proposed awardee to compete a second time for the award. See Sys. Appl. & Techs.,
Inc. v. United States, 691 F.3d 1374, 1382–85 (Fed. Cir. 2012). But if an offeror fails
to challenge such a decision prior to the deadline for submitting proposals in the
ensuing stage of the procurement, this protest ground is waived. See NVE, Inc. v.
United States, 121 Fed. Cl. 169, 173, 179 (2015).3



2 The Court notes that the Federal Circuit has not confined the Blue & Gold waiver
rule to protests of patent errors regarding solicitation terms, but has applied the
rule in a broader context. See Inserso Corp. v. United States, 961 F.3d 1343, 1350–
51 (Fed. Cir. 2020) (applying Blue & Gold to the protest of the disclosure of
information in a debriefing process for a related procurement under the same
solicitation which the offeror “should have known . . . was likely” to have occurred
before the submission of final proposals and the award decision).
3 The undersigned has applied the Blue & Gold waiver rule in analogous
circumstances. See, e.g., Land Shark Shredding, LLC v. United States, No. 18-
482C, 2018 WL 2306869, at *1 (Fed. Cl. May 21, 2018) (finding challenge to
cancellation of earlier solicitation waived by participation in subsequent
procurement); Cargo Transp. Sys. Co. v. United States, No. 16-1481C, 2017 WL
1406862, at *1 (Fed. Cl. Apr. 20, 2017) (finding challenge to negative responsibility
                                         -5-
       Velocity’s challenge is thus limited to the interplay of three procurement
decisions: the SBA Area Office size determination, Ex. C to Compl.; the GSA
termination of its contract due to this determination, Exs. D & G to id.; and the
SBA OHA dismissal of its appeal due to the contract termination, Ex. F to id.; see
Compl. ¶¶ 56– 57, 63–64. Normally, these types of decisions could be the basis for
a protest in our court. See, e.g., Tinton Falls Lodging Realty, LLC v. United States,
800 F.3d 1353, 1357–60 (Fed. Cir. 2015). Indeed, although the merits have not been
explored due to the procedural posture of the case, it seems odd that OHA would
dismiss the appeal of a size determination as moot merely because the procuring
agency acted on the determination and cancelled the contract.4 But a protester
must establish that it has standing to challenge procurement decisions, and the
government and Air Center have called Velocity’s standing into question. See Def.’s
Mot. to Dismiss, ECF No. 23 at 6–28; Def.-Int.’s Br. in Supp. of Def.’s Mot., ECF No.
24 at 1–6.

       Our bid protest jurisdiction is limited to protests brought “by an interested
party,” 28 U.S.C. § 1491(b)(1), a term which the Federal Circuit has interpreted by
borrowing the CICA definition to mean “actual or prospective bidders or offerors
whose direct economic interest would be affected by the award of the contract or by
failure to award the contract.” Am. Fed’n of Gov’t Employees v. United States, 258
F.3d 1294, 1302 (Fed. Cir. 2001); see 31 U.S.C. § 3551(2)(A). To have standing to
pursue a post-award bid protest, an offeror must “show there was a ‘substantial
chance’ it would have received the contract award but for the alleged error in the
procurement process.” Info. Tech. & Appls. Corp. v. United States, 316 F.3d 1312,
1319 (Fed. Cir. 2003) (citation omitted). As this is not a protest which challenges
the eligibility of the other offerors to receive the award, see Tinton Falls, 800 F.3d at
1359–60, to have had a “substantial chance” at an award, Velocity must show that
its proposal could have been the basis for an award, see, e.g., United States v. IBM
Corp., 892 F.2d 1006, 1012 (Fed. Cir. 1989) (holding that “interested party”
standing requires a responsive bid); Bannum, Inc. v. United States, 115 Fed. Cl.
148, 155 (2014) (same).

      But the reason Velocity gave to the Area Office in arguing that the size
protest was moot---that its proposal was no longer operative due to the withdrawal
of AAR, see Ex. B to Compl. at 1–2---also demonstrates that plaintiff no longer had a


determination waived because this decision prevented award to the protester, which
knew of its baseless nature prior to submitting a revised proposal).

4 The Court presumes that this was due to OHA not being privy to the reason for
the termination, which was not explained in the notice. See Ex. D to Compl. The
SBA might consider altering its practice and obtaining the reason for such
terminations before finding appeals moot, so that OHA (and not our court) can be
the initial appellate forum for such determinations.
                                          -6-
proposal that was responsive to the solicitation. It cannot be disputed that AAR
was the only team member in Velocity’s proposal that possessed the CARB
certification. See Ex. Q to id. at 2. And, as we have seen, Velocity has waived its
ability to challenge GSA’s interpretation of the solicitation to require proposals to
contain this certification, under the Blue & Gold doctrine. Simply put, Velocity’s
proposal minus AAR’s participation cannot meet the solicitation requirements.5

       Velocity suggests that it has standing to challenge GSA’s failure to allow it to
submit, after the deadline, a revised proposal substituting Hillsboro as a
subcontractor in place of AAR. See Pl.’s Suppl. Br., ECF No. 47 at 10; Pl.’s Reply to
Defs.’ Suppl. Brs., ECF No. 49 at 13. Perhaps, had Velocity made a formal request
for leave to submit such a revised proposal, GSA’s denial of it could be a “decision,”
28 U.S.C. § 1491(b)(4), reviewable for rationality in a bid protest. But far from
making a request to reopen discussions, plaintiff rather passively told the SBA, in a
communication copied to GSA, that “if GSA were to . . . invite revised proposals,
then [it] would substitute Hillsboro for AAR.” Ex. B to Compl. at 2. As plaintiff has
failed to identify any law or regulation requiring an agency to make such an
invitation, and did not itself make a request for leave to submit a revised proposal,
there is no “decision” denying it this opportunity that can be reviewed by our court.6

       Thus, even if Velocity is correct that the SBA decisions, and GSA’s
cancellation of its contract, were improper, it cannot challenge these in our court---
as without the participation of AAR, its proposal fails to meet the solicitation
requirements. With no substantial chance of an award, Velocity fails to establish
“interested party” standing. For the reasons stated above, defendant’s motion to
dismiss Velocity’s complaint under RCFC 12(b)(1) for lack of subject matter
jurisdiction is hereby GRANTED. The Clerk shall close the case.

IT IS SO ORDERED.


                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Senior Judge




5 Moreover, it appears that the reason AAR withdrew is because it no longer had
the requisite certification due to recent Federal Aviation Administration
reclassifications. See Ex. B to Compl. at 1; Tr., ECF No. 44 at 93–94.

6 For this same reason, any claim regarding the non-existent revised proposal
concerning Hillsboro would also be dismissed under the alternative ground of RCFC
12(b)(6), for failure to state a claim upon which relief can be granted.
                                          -7-